Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
3.	For claims 8, 19-20, the phrases “one or more of” and “or” have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

Claim Objections
4.	Claims 3-4 and 7 are objected to because of the following informalities:
Claims 3-4 and 7 recite “the cryptographic vehicle key”. However, this phrase lacks antecedent basis as claim 1 recites the phrase “a cryptographic key”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 recite, determining that “the cryptographic vehicle key is associated with a ridehailing account associated with the mobile device or the vehicle”. It is unclear from the specification paragraph [0035] and from the claims how the “vehicle key” would be “associated with the mobile device”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because:
Claims 17-20 are directed towards a “system”. However, the components of the “system” (“a processor”) when given their broadest, reasonable interpretation, include embodiments where the components implemented in software (e.g. a software module per se, which is not one of the four categories of patent eligible subject matter (note MPEP 2106).
Examiner recommends amending claim 17 to include a hardware component (e.g. memory, CPU, etc.) which would force all embodiments of claims 17-20 to be directed towards statutory subject matter.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Elswick (U.S. Patent Application Publication 2018/0075287), and further in view of .
For claim 1, Elswick teaches a method for generating a vehicle identification using a mobile device, comprising:
connecting a mobile device application with a ridehailing application server (note Fig. 1 and paragraphs [0013] and [0035], user device has an application for connecting to taxi server);
connecting a vehicle computing system associated with a vehicle to the ridehailing application server (note Fig.1 and paragraphs [0013] and [0018], taxi vehicle connects with server);
sending, via the mobile device, a vehicle identification (ID) request message to a vehicle computing system, the vehicle ID request message to establish a connection between the vehicle and the mobile device (note paragraph [0036], step 312, user device sends a ride request, i.e. a request to establish a connection with vehicle); and
identifying the vehicle via a vehicle ID and a cryptographic key of a cryptographic key pair (note paragraphs [0040]-[0041], [0043], steps 318 and 322-324, user device establishes a connection with vehicle and identifies vehicle with cryptographic key that was sent by server).

Elswick differs from the claimed invention in that they fail to teach:
the vehicle ID request message to establish a visual light connection (VLC) between the vehicle and the mobile device;


the vehicle ID request message to establish a visual light connection (VLC) between the vehicle and the mobile device (note paragraphs [0048] and [0074]-[0075], vehicle ID code is transmitted to user device with VLC connection);

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the cryptographic vehicle identification of Elswick and VLC connection between user device and vehicle of Outwater. It would have been obvious because a simple substitution of one known element (VLC connection of Outwater) for another (light or laser beams of Elswick) would yield the predictable results of a vehicle and a mobile device exchanging identification information using a close range light connection for authentication.


For claim 9, the combination of Elswick and Outwater teaches a system, comprising:
a processor (note paragraph [0029] of Elswick, processor); and
a memory for storing executable instructions (note paragraph [0030] of Elswick, memory storing software), the processor programmed to execute the instructions to:
connect a mobile device application with a ridehailing application server (note Fig. 1 and paragraphs [0013] and [0035] of Elswick, user device has an application for connecting to taxi server);

send, via the mobile device, a vehicle identification (ID) request message to the vehicle computing system (note paragraph [0036] of Elswick, step 312, user device sends a ride request, i.e. a request to establish a connection with vehicle), the vehicle ID request message comprising a request to establish a visual light connection (VLC) between a vehicle and the mobile device (note paragraphs [0048] and [0074]-[0075] of Outwater, vehicle ID code is transmitted to user device with VLC connection); and
identify the vehicle via a vehicle ID and a cryptographic vehicle key of a cryptographic key pair (note paragraphs [0040]-[0041], [0043] of Elswick, steps 318 and 322-324, user device establishes a connection with vehicle and identifies vehicle with cryptographic key that was sent by server).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the cryptographic vehicle identification of Elswick and VLC connection between user device and vehicle of Outwater. It would have been obvious because a simple substitution of one known element (VLC connection of Outwater) for another (light or laser beams of Elswick) would yield the predictable results of a vehicle and a mobile device exchanging identification information using a close range light connection for authentication.


s 2-5, 10-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Elswick and Outwater as applied to claims 1 and 9 above, and further in view of Yi et al. (U.S. Patent Application Publication 2020/0223396; hereafter “Yi”).

For claim 17, the combination of Elswick and Outwater teaches a visual light communication (VLC) system comprising:
a processor (note paragraph [0029] of Elswick, processor) programmed to:
connect to a ridehailing application server (note Fig. 1 and paragraphs [0013] and [0035] of Elswick, user device has an application for connecting to taxi server);
receive, from a mobile device, a mobile device identification (ID) request message (note paragraph [0036] of Elswick, step 312, user device sends a ride request, i.e. a request to establish a connection with vehicle), wherein the request message includes a request to establish a visual light connection (VLC) between a vehicle and the mobile device (note paragraphs [0048] and [0074]-[0075] of Outwater, vehicle ID code is transmitted to user device with VLC connection); and
generate, a VLC communication transmission (note paragraphs [0048] and [0074]-[0075] of Outwater, vehicle ID code is transmitted to user device with VLC connection) comprising a vehicle ID and a cryptographic vehicle key of the cryptographic key pair, wherein the cryptographic vehicle key enables a VLC communication channel coupling the processor and the mobile device (note paragraphs [0040]-[0041], [0043] of Elswick, steps 318 and 322-324, user device establishes a 

The combination of Elswick and Outwater differs from the claimed invention in that they fail to teach:
receive, from a mobile device, a mobile device identification (ID) request message comprising a cryptographic mobile device key of a cryptographic key pair,

Yi teaches:
receive, from a mobile device, a mobile device identification (ID) request message comprising a cryptographic mobile device key of a cryptographic key pair (note paragraph [0082], operation 612, ride request includes passenger secret key used for encrypting passenger biometric data, i.e. mobile device key)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick and Outwater and the user ride request including a secret key of Yi. One of ordinary skill would have been motivated to combine Elswick, Outwater and Yi because it would improve security by allowing the vehicle to authenticate the user in addition to the user authenticating the vehicle (note paragraphs [0003]-[0004] of Yi).




It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick and Outwater and the user ride request including a secret key of Yi. One of ordinary skill would have been motivated to combine Elswick, Outwater and Yi because it would improve security by allowing the vehicle to authenticate the user in addition to the user authenticating the vehicle (note paragraphs [0003]-[0004] of Yi).


For claims 3, 11 and 18, the combination of Elswick, Outwater and Yi teaches claims 2, 10 and 17, further comprising:
determining, via the mobile device, that the cryptographic vehicle key is associated with a ridehailing account (note paragraph [0043] of Elswick, steps 322-324, mobile device determines decrypted vehicle key is associated with vehicle account associated with designated by server);
and responsive to determining that the cryptographic vehicle key is associated with the ridehailing account, generating an augmented reality identifier that identifies the vehicle on a display of the mobile device (note paragraph [0044] of Elswick, step 324, 

For claims 4 and 12, the combination of Elswick, Outwater and Yi teaches claims 3 and 11, wherein generating the augmented reality identifier on the display of the mobile device comprises:
receiving a video feed comprising images of the vehicle within a line of sight of the mobile device (note paragraph [0044] of Elswick, step 324, video image data captured by detector is on the display);
identifying, in the video feed, a light communication emission comprising the cryptographic vehicle key (note paragraphs [0042]-[0043] of Elswick, steps 320-324, mobile device determines decrypted vehicle key from light beacon in captured video images); and
generating an augmented reality representation that identifies the vehicle on the display of the mobile device, the generating based on the light communication emission comprising the cryptographic vehicle key (note paragraph [0044] of Elswick, step 324, augmented video image data overlays graphical elements that identify the identified vehicle on the display).

For claims 5, 13 and 19, the combination of Elswick, Outwater and Yi teaches claims 4, 12 and 17, wherein the light communication emission is generated using headlamps of the vehicle (note paragraph [0056] of Outwater, VLC communication may be implemented with headlamp).


10.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Elswick, Outwater and Yi as applied to claims 3 and 13 above, and further in view of Scheim et al. (U.S. Patent Application Publication 2018/0205457; hereafter “Scheim”).
For claims 6 and 14, the combination of Elswick, Outwater and Yi differs from the claimed invention in that they fail to teach:
wherein the light communication emission is generated using an interior cabin light of the vehicle.

Scheim teaches:
wherein the light communication emission is generated using an interior cabin light of the vehicle (note paragraphs [0027] and [0036], VLC transmitters may be cabin light and headlight).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick, Outwater and Yi and the VLC transmitted with cabin light and headlight of Scheim. It would have been obvious because a simple substitution of one known element (VLC transmitted using cabin light and headlight of Scheim) for another (VLC transmitted with headlamp of Outwater) would yield the predictable results of a vehicle and a mobile device exchanging .


11.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Elswick, Outwater and Yi as applied to claims 3 and 9 above, and further in view of Zhang et al. (U.S. Patent Application Publication 2020/0223395; hereafter “Zhang”).
For claims 7 and 15, the combination of Elswick, Outwater and Yi differs from the claimed invention in that they fail to teach:
wherein the determining comprises:
obtaining a cryptographically signed private key via the ridehailing application server; and
determining that the cryptographic vehicle key is associated with a ridehailing account associated with the mobile device or the vehicle based on the cryptographically signed private key and the cryptographic vehicle key.

Zhang teaches:
obtaining a cryptographically signed private key via the ridehailing application server (note paragraphs [0061] and [0064], ACM, i.e. vehicle, and mobile device obtain public key certificates for their private keys from rideshare management server); and
determining that the cryptographic vehicle key is associated with a ridehailing account associated with the mobile device or the vehicle based on the cryptographically 

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick, Outwater and Yi and the mutual authentication using public key certificates of Zhang. It would have been obvious because combining prior art elements (VLC connection for exchanging authentication information of the combination of Elswick, Outwater and Yi; using public key certificates for mutual authentication of Zhang) according to known methods would yield the predictable results of a mobile device a vehicle performing mutual authentication with public key certificates to verify both devices are trusted by ride hailing platform and then performing verification of key used for the assigned ride.


12.	Claims 8, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Elswick, Outwater and Yi as applied to claims 1, 9 and 17 above, and further in view of Pandit et al. (U.S. Patent 10,696,222; hereafter “Pandit”).
For claims 8, 16 and 20, the combination of Elswick, Outwater and Yi differs from the claimed invention in that they fail to teach:
receive a vehicle action request comprising instructions to perform one or more of sounding a horn signal or flashing a vehicle light; and
sounding the horn signal or flashing the vehicle light responsive to receiving the instruction.

Pandit teaches:
receive a vehicle action request comprising instructions to perform one or more of sounding a horn signal or flashing a vehicle light (note column 11, lines 35-61, user device includes option 610 to request honking the horn and option 620 to flash the headlights); and
sounding the horn signal or flashing the vehicle light responsive to receiving the instruction (note column 11, line 65 through column 12, line 1, each time the user requests option 610 or 620, the vehicle receives a message and honks the horn or flashes the headlights accordingly).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick, Outwater and Yi and options for a user to request the vehicle to honk the horn or flash the headlights of Pandit. One of ordinary skill would have been motivated to combine Elswick, Outwater, Yi and Pandit because it would make it easier for a user to find their assigned vehicle in a dark parking lot or when there is a plurality of other vehicles around (note column 3, lines 12-22 and column 11, lines 49-62 of Pandit).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Rogan et al. (U.S. Patent Application Publication 2020/0160054) teaches augmented realty to facilitate an arriving vehicle (note paragraph [0045]).

Avula et al. (“Improving Rider Safety Using QR Code & Fingerprint Biometrics”) teaches a ridesharing service provider providing a tripID for rider and driver mutual authentication (note page 0142, Figure 1 and page 0143 C. Problem 3: Generation of driverID, riderID, trip and corresponding symmetric keys).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/David J Pearson/           Primary Examiner, Art Unit 2438